DETAILED ACTION
Claims 1-5 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy DeWitt on November 2, 2021.

The application has been amended as follows: 
In claim 1: 
line 3 replace “polyacylic acid (PAA), “ with   ---  polyacrylic acid or ---
line 4 delete “(CMC)”
line 5 delete “(SBR)”
line 5 replace “Polyvinylidene fluoride (PVDF)” with  ---  polyvinylidene fluoride  ---
line 7 insert a comma between “titanate” and “and”
In claim 4
line 2 replace “(PVDF) and the at least two of” with a semicolon
line 3 replace “(PAA),” with  ---  or ---
line 3 replace the comma between “cellulose” and “and” with a semicolon

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 3, filed 09/17/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102 over Kimura et al. (JP 2011-003529 A, machine translation) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Particularly, Kimura at claim 8 discloses a negative electrode (e.g., cathode) having an active material layer formed on a current collector for a battery, where the active material layer contains a binder and (D) at least one of fibrous carbon, graphite, or carbon black as a negative electrode active material. [0011] specifies that the binder contains polymer mixture (A) containing (a1) polyvinylidene fluoride (PVDF); (B) carboxymethylcellulose; and (C) styrene-butadiene rubber. See also claims 3, 5, 6. Polymer mixture (A) contains dispersed polymer particles (a1) and (a2) obtained by polymer emulsion (e.g. in water), where (A) contains PVDF (a1) and polyacrylic acid (a2).  Kimura, however, does not teach the content of the binder (styrene-butadiene with polyacrylic acid or carboxymethyl cellulose) relative to the slurry as presently claimed.  Accordingly, the previous rejection is withdrawn in light of the amendment specifying the amount of binder in the slurry.
Otherwise, the previous 102 rejection of claims 1-5 over Amin-Sanayei (US 2010/0304270 A1) has been reconsidered and is withdrawn because the reference does not require styrene-butadiene rubber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763